In an action to recover damages for personal injuries, etc., the defendants Myron Olitsky and Rose Olitsky appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated November 10, 1998, which granted the plaintiffs’ motion to restore the action to the trial calendar and denied their cross motion to compel the plaintiffs to proceed to arbitration in accordance with an arbitration agreement.
Ordered that the order is affirmed, without costs or disbursements.
Under the facts of this case, the plaintiffs’ prior counsel lacked the apparent authority to execute an arbitration agreement on their behalf (see, Matter of Koss Co-Graphics v Cohen, 166 AD2d 649; Melstein v Schmid Labs., 116 AD2d 632). Therefore, the Supreme Court properly restored the action to the trial calendar and denied the defendants’ cross motion to compel arbitration. Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.